 1   Joseph S. Kistler (3458)
     Piers R. Tueller (14633)
 2   HUTCHISON & STEFFEN, PLLC
     10080 W. Alta Dr., Suite 200
 3
     Las Vegas, NV 89145
 4   (702) 385-2500/Fax: (702) 385-2086
     jkistler@hutchlegal.com
 5   ptueller@hutchlegal.com
 6   and
 7
     Robert J. Yorio
 8   CARR & FERRELL LLP
     120 Constitution Drive
 9   Menlo Park, CA 94025
     (650) 812-3453/Fax: (650) 812-3444
10   yorio@carrferrell.com
11   Pro Hac Vice Application Forthcoming

12   Attorneys for Defendants

13                                      UNITED DISTRICT COURT

14                                        DISTRICT OF NEVADA

15    CURB MOBILITY, LLC,                                  Case No. 2:18-cv-02416-MMD-GWF

16                    Plaintiff,                           STIPULATION AND ORDER
                                                           1. Setting Aside The Clerk’s Entry of Default
17    v.                                                   (Dkt. No. 16); 2. Providing for Service of
                                                           Summons and Complaint (Dkt. Nos. 1 and
18    KAPTYN INC., TRIAD TRANSPORTATION
      TECHNOLOGIES, LLC, WHITTLESEA                        4); and 3. Setting Defendants’ Responsive
      BLUE CAB COMPANY, INC. and DESERT                    Pleading Date
19
      CAB, INC.
20

21                   Defendants.

22
            Plaintiff, Curb Mobility, LLC (“Curb Mobility”), by and through its counsel, Kaempfer
23
     Crowell and Gottlieb, Rachman & Reisman, P.C. and Defendants, Kaptyn, Inc. (“Kaptyn”), Triad
24
     Transportation Technologies, Inc. (“Triad”), Whittlesea Blue Cab Company, Inc. (“Whittlesea”) and
25

26   Desert Cab, Inc. (“Desert Cab”), by and through their counsel, Joseph S. Kistler, of the law firm of

27   Hutchison & Steffen, PLLC, and Robert J. Yorio, of the law firm of Carr & Ferrell, LLP, hereby

28   stipulate and agree as follows:
                                                       1
 1           1.     The Clerk’s Default entered against Whittlesea and Desert Cab dated February 13,

 2   2019 (Dkt No.16) should be set aside and vacated;
 3
             2.     Hutchison & Steffen, PLLC will accept service of process for Kaptyn and Triad,
 4
     thereby mooting the alternate service Plaintiff requested (Dkt. No. 14).
 5
             3.     The time for all Defendants to file their pleadings responsive to the Complaint (Dkt.
 6
     No. 1) is set for on or before February 22, 2019.
 7

 8           DATED this 20th day of February, 2019.

 9     KAEMPFER CROWELL                                      HUTCHISON & STEFFEN, PLLC
10     /s/ Robert R. McCoy                                   /s/ Joseph S. Kistler
11     _________________________                                                          ____
       Robert R. McCoy                                       Joseph S. Kistler (3458)
12     Joni A. Jamison                                       Piers R. Tueller (14633)
       1980 Festival Plaza Drive, Suite 650                  10080 W. Alta Dr., Suite 200
13     Las Vegas, NV 89135                                   Las Vegas, NV 89145
       702-792-7000/Fax: 702-796-7181                        (702) 385-2500/Fax: (702) 385-2086
14     rmccoy@kcnvlaw.com                                    jkistler@hutchlegal.com
15     jjamison@kcnvlaw.com                                  ptueller@hutchlegal.com

16     and                                                   and

17     Gloria Tsui-Yip                                       Robert J. Yorio
       Gottlieb, Rackman & Reisman, P.C.                     CARR & FERRELL LLP
18     270 Madison Avenue, 8th Floor                         120 Constitution Drive
19     New York, NY 10016-0601                               Menlo Park, CA 94025
       212-684-3900                                          (650) 812-3453/Fax: (650) 812-3444
20     gtsuiyip@grr.com                                      yorio@carrferrell.com

21     Attorneys for Plaintiff                               Pro Hac Vice Application Forthcoming
                                                             Attorneys for Defendants
22

23                                                IT IS SO ORDERED.

24

25
                                                  UNITED STATES DISTRICT JUDGE
26
                                                           February 20
                                                  Dated: _________________________, 2019.
27

28
                                                         2
 1                                     CERTIFICATE OF SERVICE

 2                                       20th day of February, 2019, I caused a true and correct copy of the
            I hereby certify that on the ___
 3
     foregoing STIPULATION AND ORDER 1. Setting Aside The Clerk’s Entry of Default (Dkt. No.
 4
     16); 2. Providing for Service of Summons and Complaint (Dkt. Nos. 1 and 4); and 3. Setting
 5
     Defendants’ Responsive Pleading Date to be submitted electronically for filing and service with the
 6
     United States District Court for the District of Nevada via the Electronic Filing System to the
 7

 8   following:

 9
     Robert R. McCoy
10   Joni A Jamison
     Kaempfer Crowell
11
     1980 Festival Plaza Drive, Suite 650
12   Las Vegas, NV 89135
     702-792-7000/Fax: 702-796-7181
13   rmccoy@kcnvlaw.com
     jjamison@kcnvlaw.com
14
     and
15

16   Gloria Tsui-Yip
     Gottlieb, Rackman & Reisman, P.C.
17   270 Madison Avenue, 8th Floor
     New York, NY 10016-0601
18   212-684-3900
     gtsuiyip@grr.com
19

20   Attorneys for Plaintiff

21
                                                  /s/ Bobbie Benitez
22                                          _______________________________________________
                                            An employee of Hutchison & Steffen, PLLC
23

24

25

26

27

28
                                                         3
